Syllabus by
ROBINSON, J.
TRIAL
(590 W3k) The purpose of paragraphs three and four of Section 11495, General Code, is not to restrict but to enlarge the right of parties to an action to testify in their own behalf.
Where the representative of a deceased person, party to an action, examines as a witness the adverse party to such action, vith reference to any conversation, admission or transaction of or with deceased, he he thereby waives the incompetency of such adverse party to testify as a witness in his own behalf. Thereafter such adverse .party is competent to testify in his own behalf to any matter relevant to any issue in the case of which he has knowledge.
Marshall, CJ, Kinkade, Jones, Matthias, Day and Allen, JJ, concur.